Citation Nr: 0115063	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-18 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for sleep apnea, secondary 
to service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 RO rating decision that 
denied service connection for sleep apnea, secondary to 
service-connected deviated nasal septum.  The veteran 
testified at a March 2001 Board hearing held at the RO 
(Travel Board hearing).

The veteran also appealed an RO decision which denied 
secondary service connection for nasal congestion, claimed as 
sinusitis.  However, in March 2001 he withdrew his appeal of 
that issue, and it is not before the Board. 


FINDING OF FACT

The veteran's service-connected deviated nasal septum caused 
or significantly contributed to the development of his 
current sleep apnea.


CONCLUSION OF LAW

Sleep apnea is proximately due to or the result of service-
connected deviated nasal septum.  38 C.F.R.§ 3.310(a) (2000).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
October 1958 to December 1962.  Service medical records 
indicate that in June 1960 he was noted to have a deviated 
nasal septum due to trauma.  Subsequent service treatment 
reports, dated in October 1961 and July 1962, note complaints 
of tiredness and difficulty sleeping.  The veteran's service 
separation examination in November 1962 noted the nose was 
normal.  Service medical records do not mention sleep apnea.

Although multiple VA physical examinations were conducted 
from 1963 through 1995, these examinations focused primarily 
on the veteran's service-connected left shoulder disorder.  A 
VA examination report, dated in March 1966, noted the 
veteran's complaints of having a "hard time sleeping."  

A November 1998 report from James Demetroulakos, M.D., notes 
the veteran complained of chronic snoring since his military 
service.  He said he sustained a direct blow to the nose 
while in the military and since that time had difficulty 
breathing and had been diagnosed as having a deviated septum.  
Current physical examination revealed a severe septal 
deflection to the right with a large septal spur present, 
moderate inferior turbinate hypertrophy.  The report 
concluded with impressions of chronic nasal congestion 
secondary to deviated nasal septum, and snoring with some 
physical findings suggestive of obstructive sleep apnea.  

In February 1999, a VA examination was conducted.  The 
veteran gave a history of having been hit by a bottle in the 
face during his active duty service, which may have broken 
his nose.  He related that he recently had been suffering 
from chronic nasal congestion which he had been told was due 
to a deviated nasal septum.  Physical examination revealed 
that the nasal septum did no appear grossly deviated.  There 
were some mild bogginess of the nasal mucosa, bilaterally.  
X-ray examination of the sinus area appeared to be grossly 
normal.  The nasal septum was midline.  With regard to a 
reported deviated nasal septum, the examiner noted the 
veteran had nose and upper respiratory tract complaints, and 
the respiratory tract symptom that bothered him the most was 
his snoring.  It was noted the veteran was undergoing 
evaluation for the possibility of sleep apnea.  The examiner 
said he discussed with the veteran the possible beneficial 
effect of losing weight on his snoring problem.  The examiner 
said it seemed as well that the veteran had some allergic 
problems in the upper respiratory tract, which he treated 
with inhaler-medications.  The doctor said that if in fact 
there is some nasal septal deviation, it was not clearly 
apparent on X-ray.  The examiner commented that perhaps the 
ENT doctor was referring more to some uneven mucosal swelling 
(from one nostril to the other) during allergy attacks.  The 
examiner said that in any event it was unclear how a nasal 
septum's deviation would be related to recurrent and periodic 
allergic symptoms.

In February 1999, the veteran had a polysomnograph test 
(sleep test), conducted by Northeast Health Systems on 
referal by Dr. Demetroulakos.  The report of this procedure 
notes the veteran gave a history of loud snoring, observed 
apneas, morning headaches, and hypersomnolence.  On current 
sleep testing, the veteran reported having had an average 
night's sleep and claimed to feel fatigued when he awoke.  
The report noted that during his sleep he had light to loud 
snoring episodes with arousals and awoke on 2 occasions to 
use the bathroom.  Total in bed time was 406 minutes with 
total sleep time of 305 minutes resulting in reduced sleep 
efficiency at 75.2%.  The impressions were obstructive sleep 
apnea, moderately severe, and obesity.  

An April 1999 statement by Dr. Demetroulakos notes a 
diagnosis of obstructive sleep apnea.  The doctor stated that 
the veteran "has significant septal deviation and it is 
likely that this is contributing to his obstructive sleep 
apnea."

In April 1999, the RO granted service connection and a 
noncompensable rating for a deviated nasal septum.

In a June 1999 statement, Dr. Demetroulakos noted that the 
veteran's sleep study showed an obstructive sleep apnea.  The 
doctor stated that "[t]he deviated nasal septum certainly 
can contribute to obstructive sleep apnea.  [The veteran] 
stated to me that the snoring had been present since 
sustaining the nasal fracture, and since snoring is a primary 
marker for sleep apnea, it is possible that the sleep apnea 
could have been present from the time when he was in the 
service."

In a January 2000 statement, Jeffrey Newton, M.D., said that 
he has been treating the veteran for obstructive sleep apnea 
documented by polysomnogram.  Physical examination revealed 
septal deviation to the right with some partial obstruction.  
Dr. Newton further stated, "I believe his diagnosis of 
obstructive sleep apnea is well documented and it is also my 
opinion that his deviated nasal septum is contributing to his 
symptoms and can also be in many cases implicated to some 
degree as contributing to upper airway obstruction."

In an April 2000 statement, Steven Keenholtz, M.D., said the 
veteran "suffers from obstructive apnea that is felt to be a 
direct result of his significant septal deviation which he 
sustained during military service."  The doctor further 
noted that the veteran required use of a nasal Cpap machine 
in order to treat his symptoms of snoring and nasal 
stuffiness, as well as his sleep apnea which was documented 
by a polysomnogram.

At a March 2001 Travel Board hearing, the veteran and his 
representative argued that sleep apnea was due to a service-
connected deviated nasal septum.  The veteran testified that 
he experienced increasing difficulty sleeping ever since the 
service injury to his nose.  He submitted copies of pertinent 
medical records from his claims folder, along with various 
articles on snoring and sleep apnea.

II.  Analysis

The veteran claims service connection for sleep apnea as 
secondary to his service-connected deviated nasal septum.  
The file shows that there has been satisfactory compliance 
with the notice and duty to assist requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), and no further VA assistance is 
required as to this claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
an established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Such secondary service connection may be found 
in instances in which a service-connected condition has 
aggravated a non-service-connected disability; when 
aggravation of a non-service-connected disability is 
proximately due to or the result of a service-connected 
condition, the veteran will be compensated for the degree of 
additional disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Although the veteran had isolated complaints regarding sleep 
during his 1958-1962 active duty, sleep apnea is not 
medically documented during service or for years later.  
Medical records from 1998 to 2000 include a diagnosis of 
sleep apnea.  The veteran is service-connected for a deviated 
nasal septum.  The recent VA examination did not find a 
significant deviation of the nasal septum, and the 
examination did not clearly address whether the deviated 
nasal septum caused or contributed to sleep apnea.  Some of 
the private doctors who have seen the veteran in recent years 
have found a more significant deviated nasal septum, and 
these doctors (including Drs. Demetroulakos, Newton, and 
Keenholtz) have essentially opined that the service-connected 
deviated nasal septum caused or significantly contributed to 
the development of the currently diagnosed sleep apnea. 

After a review of all the evidence of record, and bearing in 
mind the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), 
the Board finds that the veteran's service-connected deviated 
nasal septum caused or significantly contributed to the 
development of his current sleep apnea.  The Board concludes 
that sleep apnea is proximately due to or the result of 
service-connected deviated nasal septum.  38 C.F.R. § 3.310.  
Thus secondary service connection for sleep apnea is 
warranted.


ORDER

Service connection for sleep apnea, secondary to service-
connected deviated nasal septum, is granted.




		
	L.W. Tobin
	Member, Board of Veterans' Appeals



 

